Cite as: 595 U. S. ____ (2022)             1

                   KAVANAUGH, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 21A455
                          _________________


     TIMOTHY MOORE, IN HIS OFFICIAL CAPACITY AS
        SPEAKER OF THE NORTH CAROLINA
        HOUSE OF REPRESENTATIVES, ET AL.
            v. REBECCA HARPER, ET AL.
                 ON APPLICATION FOR STAY
                         [March 7, 2022]

   The application for stay pending the filing and disposition
of a petition for a writ of certiorari presented to THE CHIEF
JUSTICE and by him referred to the Court is denied.
   JUSTICE KAVANAUGH, concurring in denial of application
for stay.
   I agree with JUSTICE ALITO that the underlying Elections
Clause question raised in the emergency application is im-
portant, and that both sides have advanced serious argu-
ments on the merits. The issue is almost certain to keep
arising until the Court definitively resolves it. Therefore, if
the Court receives petitions for certiorari raising the issue,
I believe that the Court should grant certiorari in an appro-
priate case—either in this case from North Carolina or in a
similar case from another State. If the Court does so, the
Court can carefully consider and decide the issue next Term
after full briefing and oral argument.
   In their emergency application, however, the applicants
are asking this Court for extraordinary interim relief—
namely, an order from this Court requiring North Carolina
to change its existing congressional election districts for the
upcoming 2022 primary and general elections. But this
Court has repeatedly ruled that federal courts ordinarily
should not alter state election laws in the period close to an
2                     MOORE v. HARPER

                   KAVANAUGH, J., concurring

election. See, e.g., Republican National Committee v. Dem-
ocratic National Committee, 589 U. S. ___, ___ (2020) (per
curiam) (slip op., at 2); Purcell v. Gonzalez, 549 U. S. 1
(2006) (per curiam). In light of the Purcell principle and the
particular circumstances and timing of the impending pri-
mary elections in North Carolina, it is too late for the fed-
eral courts to order that the district lines be changed for the
2022 primary and general elections, just as it was too late
for the federal courts to do so in the Alabama redistricting
case last month. See Merrill v. Milligan, 595 U. S. ___
(2022) (KAVANAUGH, J., concurring).
  For that reason, I concur in the Court’s denial of the
emergency application for stay.
                  Cite as: 595 U. S. ____ (2022)              1

                      ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 21A455
                          _________________


     TIMOTHY MOORE, IN HIS OFFICIAL CAPACITY AS
        SPEAKER OF THE NORTH CAROLINA
        HOUSE OF REPRESENTATIVES, ET AL.
            v. REBECCA HARPER, ET AL.
                 ON APPLICATION FOR STAY
                         [March 7, 2022]

   JUSTICE ALITO, with whom JUSTICE THOMAS and
JUSTICE GORSUCH join, dissenting from the denial of appli-
cation for stay.
   I would grant the application for a stay.
   This case presents an exceptionally important and recur-
ring question of constitutional law, namely, the extent of a
state court’s authority to reject rules adopted by a state leg-
islature for use in conducting federal elections. There can
be no doubt that this question is of great national im-
portance. But we have not yet found an opportune occasion
to address the issue. See, e.g., Democratic National Com-
mittee v. Wisconsin State Legislature, 592 U. S. ___ (2020);
Scarnati v. Boockvar, 592 U. S. ___ (2020); Moore v. Cir-
costa, 592 U. S. ___ (2020); Wise v. Circosta, 592 U. S. ___
(2020); Bush v. Gore, 531 U. S. 98, 112 (2000) (Rehnquist,
C. J., concurring); see also Republican Party of Pennsylva-
nia v. Degraffenreid, 592 U. S. ___ (2021) (THOMAS, J., dis-
senting from denial of certiorari); id., at ___ (ALITO, J., dis-
senting from denial of certiorari); Wisconsin State
Legislature, 592 U. S., at ___ (GORSUCH, J., concurring).
We will have to resolve this question sooner or later, and
the sooner we do so, the better. This case presented a good
opportunity to consider the issue, but unfortunately the
Court has again found the occasion inopportune.
2                          MOORE v. HARPER

                            ALITO, J., dissenting

  In my view, the applicants have shown that the question
presented by this case easily satisfies our usual criteria for
certiorari, see this Court’s Rule 10, and it is also likely that
they would prevail on the merits if review were granted.
The Elections Clause provides that rules governing the
“Times, Places and Manner of holding Elections for Sena-
tors and Representatives” must be “prescribed in each State
by the Legislature thereof.” Art. I, §4, cl. 1 (emphasis
added). This Clause could have said that these rules are to
be prescribed “by each State,” which would have left it up
to each State to decide which branch, component, or officer
of the state government should exercise that power, as
States are generally free to allocate state power as they
choose. But that is not what the Elections Clause says. Its
language specifies a particular organ of a state government,
and we must take that language seriously.
  In this case, after North Carolina gained a seat in the
House of Representatives, the North Carolina General As-
sembly twice adopted new congressional districting maps.
See 2021 N. C. Sess. Law 174; 2022 N. C. Sess. Law 3. But
on both occasions, the State Supreme Court rejected those
maps and ultimately ordered that the 2022 election proceed
on the basis of a map of the court’s own creation. See App.
to Application for Stay 2a, 13a–14a, 266a (App.). The court
justified its actions on the ground that the General Assem-
bly’s maps constituted partisan gerrymanders and thus vi-
olated a congeries of state constitutional provisions.1 But

——————
   1 See App. 12a (citing N. C. Const., Art. I, §19 (“No person shall be

taken, imprisoned, or disseized of his freehold, liberties, or privileges, or
outlawed, or exiled, or in any manner deprived of his life, liberty, or prop-
erty, but by the law of the land. No person shall be denied the equal
protection of the laws; nor shall any person be subjected to discrimina-
tion by the State because of race, color, religion, or national origin”)); §14
(“Freedom of speech and of the press are two of the great bulwarks of
liberty and therefore shall never be restrained, but every person shall be
held responsible for their abuse); §12 (“The people have a right to assem-
                      Cite as: 595 U. S. ____ (2022)                        3

                            ALITO, J., dissenting

none of those provisions says anything about partisan ger-
rymandering, and all but one make no reference to elections
at all.
   The most relevant provision states simply that “[a]ll elec-
tions shall be free.” N. C. Const., Art. I, §10. This guaran-
tee of “free elections” dates all the way back to the North
Carolina Constitution of 1776, see Art. VI, but for 246 years
that language was not found to prohibit partisan gerryman-
dering. In 2015, the State Supreme Court held that “a par-
tisan gerrymandering challenge” failed because it was “ ‘not
based upon a justiciable standard.’ ”2 Only this year did the
State Supreme Court change course and discern in the
State Constitution a judicially enforceable prohibition of
partisan gerrymandering. Explaining the reasons for this
new interpretation, the court noted that the State Consti-
tution is difficult to amend and that North Carolina is “a
state without a citizen referendum process.” App. 35a. The
court concluded that “the only way that partisan gerryman-
dering can be addressed is through the courts.” Ibid. (em-
phasis added). These explanations have the hallmarks of
legislation.
   The applicants, who are members of the North Carolina
Legislature, contend that the State Supreme Court took it
upon itself to decide the “Manner” in which the State’s con-
gressional elections will be held and that the court therefore
usurped the power that the Elections Clause confines to the
“Legislature.” The other side answers that state election
laws must be interpreted and applied by the state courts,
that this is what the State Supreme Court did in this case
when it interpreted and applied the State Constitution, and
——————
ble together to consult for their common good, to instruct their represent-
atives, and to apply to the General Assembly for redress of grievances;
but secret political societies are dangerous to the liberties of a free people
and shall not be tolerated”); and §10 (“All elections shall be free”).
  2 See App. 113a (quoting Dickson v. Rucho, 368 N. C. 481, 534, 781 S. E.

2d 404, 440 (2015), vacated on other grounds, 581 U. S. ___ (2017)).
4                     MOORE v. HARPER

                      ALITO, J., dissenting

that this Court has no authority to overrule a state supreme
court’s interpretation of state law.
   Both sides advance serious arguments, but based on the
briefing we have received, my judgment is that the appli-
cants’ argument is stronger. The question presented is one
of federal not state law because the state legislature, in
promulgating rules for congressional elections, acts pursu-
ant to a constitutional mandate under the Elections Clause.
Cf. Bush, 531 U. S., at 113 (Rehnquist, C. J., concurring)
(compliance with the Electors Clause “presents a federal
constitutional question”). And if the language of the Elec-
tions Clause is taken seriously, there must be some limit on
the authority of state courts to countermand actions taken
by state legislatures when they are prescribing rules for the
conduct of federal elections. I think it is likely that the ap-
plicants would succeed in showing that the North Carolina
Supreme Court exceeded those limits.
   The applicants will be irreparably harmed if a stay is not
granted because they will be deprived of their constitu-
tional prerogative to draw the congressional map in their
State, and the public interest will be disserved if the 2022
congressional elections in North Carolina are held using
districts that we eventually determine were unconstitution-
ally imposed.
   This matter came to us only seven days before the dead-
line for candidates to file on March 4, but promptly granting
a stay would have been only minimally disruptive in the
circumstances here. The General Assembly’s remedial map
provides that the first map enacted by the Assembly would
become effective by operation of law if we “stay[ed]” the or-
ders of the North Carolina Supreme Court. What candi-
dates were required to do by March 4 was to file a short
form, and the only change that they would have been re-
quired to make had we granted the application was to en-
sure that the form they submitted specified the district in
which they were running under the first plan adopted by
                 Cite as: 595 U. S. ____ (2022)          5

                     ALITO, J., dissenting

the legislature. That would not have been greatly disrup-
tive.
   I therefore respectfully dissent from the denial of the
stay, but further review of the judgment below may be war-
ranted once a petition for a writ of certiorari is filed.